Title: The American Commissioners to Thomas Morris, 30 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Morris, Thomas


Sir.
Paris. Jan. 30th. 1777.
We are inform’d that the Cargoes at Nantes, have been disposed of some time past, yet we are still without any remittance from you. The Congress directed you to pay Mr. Dean for the purposes of our Embassy the sum of ten Thousand pounds; this you must consider as the first and most Important obligation of that kind on you; we therefore must urge your immediate Complying with this order of Congress, and that you remit to Mr. Dean this sum for our use. We have many occasions for money in the public service besides our subsistence, and can by no means consider any partial or temporary supplies in that way as adequate to our purpose: Mr. Gruel, Mr. Montandoin or Mr. Schweighauser will undertake to remit the money hither, immediately on its being lodg’d in either of their hands, as we shall direct. We expect your answer by the first post, and are Sir, Your most obedient humble Servants 

  
    (Signed)
  
  B Franklin
  
  
   Silas Deane
  Arthur Lee
 
  Paris Janvier 30e. 1777. Endorsed: B. Franklin &ca.
